Citation Nr: 0019578	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  93-15 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Ms. M. P., and Ms. S. S.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to June 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from October 1991 and April 1992 rating decision of 
the Saint Paul, Minnesota, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the Saint Paul RO denied service connection for 
PTSD.  The veteran has since relocated, and his case is 
currently being handled through the Wichita, Kansas, RO.

The Board remanded the case in August 1995, and again in 
November 1998, for further development of evidence relevant 
to the veteran's appeal.  Each of those Board remands 
described the veteran claim with regard to PTSD as a request 
to reopen, based on the submission of new and material 
evidence, a previously denied claim for service connection 
for PTSD.

New and material evidence is required to reopen a claim that 
has been denied in a decision that has become a final 
decision.  See 38 U.S.C.A. § 5108 (West 1991).  A VA rating 
decision becomes a final decision if the claimant does not 
file a notice of disagreement with that decision within one 
year after the decision is issued.  See 38 U.S.C.A. § 7105 
(West 1991).  The veteran has submitted claims on multiple 
occasions for service connection for PTSD.  The veteran has 
also communicated his disagreement with RO actions denying 
that claim.  On review of the claims file, the Board finds 
that it is not clear that any of the rating decisions denying 
the veteran's claim for service connection for PTSD were left 
unappealed by the veteran for the applicable period.  Thus, 
it is not clear that any of the denials of the claim became a 
final decision.  In the absence of a previous denial that 
became a final decision, the veteran is not required to 
submit new and material evidence to reopen a claim for 
service connection for PTSD.  Therefore, the Board has 
redesignated the issue on appeal as a claim for entitlement 
to service connection for PTSD.  The Fargo, North Dakota, RO 
addressed the claim for service connection for PTSD on its 
merits in an October 1992 Statement of the Case, and the 
veteran presented testimony in support of that claim on its 
merits in an October 1992 hearing at the Fargo RO.  
Therefore, the Board concludes that the veteran will not be 
prejudiced by the Board's redesignation of the issue as an 
appeal on the merits for service connection for PTSD.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There are conflicting professional opinions as to whether 
the veteran currently has PTSD.

3.  The veteran is not shown to have engaged in combat with 
the enemy.

4.  The veteran has reported stressors including sniper fire 
and other gunfire directed at him, motor vehicle accidents, 
the sight of severely injured hospitalized soldiers, an 
unfair demotion, and seeing a friend throw himself in front 
of a truck, all occurring during service; and learning of the 
suicide of a close friend, shortly after service.

5.  Military records that have been obtained do not 
corroborate the stressors that the veteran has reported.


CONCLUSION OF LAW

The veteran did not incur or aggravate PTSD during service, 
or as a result of events during service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304(f)(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has PTSD as a result of 
traumatic experiences during his service in Vietnam.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(1999).  PTSD is a psychiatric disorder that arises from 
exposure to a psychologically traumatic event, or stressor.  
For purposes of establishing service connection, it is 
recognized that PTSD symptoms may first become manifest many 
years after exposure to stressors during service.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish a well grounded claim for service connection for 
PTSD, the veteran must submit medical evidence of a current 
disability, lay evidence of a stressor during service, and 
medical evidence of a nexus between service and the current 
PTSD disability.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  For 
purposes of determining whether a claim is well grounded, the 
evidence submitted is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The veteran's claims file contains diagnoses of PTSD.  The 
veteran has described traumatic experiences that occurred 
during his Vietnam service.  Some mental health professionals 
who have examined or treated the veteran have concluded that 
he has PTSD as a result of his experiences in Vietnam.  The 
Board finds that the evidence is sufficient to make the 
veteran's claim for service connection for PTSD plausible and 
well grounded.

When a veteran has presented a well grounded claim, VA has a 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim for 
service connection for PTSD have been properly developed, 
such that VA has satisfied its statutory obligation to assist 
the veteran in the development of that claim.  Once it is 
established that a claim for service connection for PTSD is a 
well grounded claim, service connection for PTSD may be shown 
by medical evidence establishing a clear diagnosis of PTSD, 
credible supporting evidence that a claimed stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1996).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran "engaged in combat 
with the enemy."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993)(quoting Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
a claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor. 38 C.F.R. § 3.304(f) 
(1996).

Where it is determined that the veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence.  Where the VA determines that the veteran did not 
engage in combat with the enemy, the veteran's lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records that corroborate the veteran's testimony as 
to the occurrence of the claimed stressor.  Zarycki at 98.


The veteran's service records indicate that he served in 
Vietnam from October 1969 to June 1970.  The veteran served 
in the Army, and his military occupation specialty (MOS) was 
listed as light vehicle driver.  The veteran did not receive 
any of the awards that are considered conclusive evidence of 
combat service.  The veteran has reported that his primary 
duty in Vietnam was as a tank retriever, driving a flatbed 
truck out to recover damaged vehicles.  He has reported that 
he was frequently under fire while performing his duties, and 
that he sometimes returned fire.  While it is credible that 
the veteran's duties in Vietnam would involve exposure to 
enemy fire, the Board concludes that the evidence does not 
establish that the veteran's duties and experiences 
constituted being engaged in combat with the enemy.  As the 
veteran has not been shown to have engaged in combat with the 
enemy, service records are needed to corroborate the 
stressors that he has reported.

The veteran has reported several stressor events related to 
his service in Vietnam.  He has described a motor vehicle 
accident, in March 1970, when he accidentally ran a 
Vietnamese police vehicle off the road.  He has reported that 
the police officers shot at him, and that in his fright he 
drove his truck off the road.  He has reported that he 
sustained injuries in that accident, and that he was 
hospitalized and treated with traction.  He has reported that 
he was terribly upset by the severe injuries and 
disfigurements of other soldiers he saw while he was in the 
hospital.  He has reported another motor vehicle accident 
while in Vietnam, in which he hit and possibly killed 
civilians, possibly including a child or children.  He has 
reported that, in March 1970, he saw a friend throw himself 
in front of a water truck, apparently in order get a medical 
discharge.  He has reported that he never learned whether his 
friend survived, or the extent of his injuries.  He has 
reported that he was greatly upset by a punishment, with 
sudden demotion by several ranks, that he considered unjust.  
He has reported that he was often under sniper fire as he 
drove his truck performing his duties.  He noted one trip, in 
April 1970, that was particularly frightening because of a 
large volume of sniper fire.  Finally, the veteran reported 
that his best friend from high school committed suicide, by 
driving his car off the road, on the day of his return to the 
United States from Vietnam service.  The veteran reported 
that his friend's death occurred very soon after the 
veteran's own return from Vietnam.

The RO, in accordance with the Board's instructions on 
remand, requested a search of military records to attempt to 
verify the stressors reported by the veteran.  In January 
1997, the Army and Joint Services Environmental Support Group 
(ESG) provided the results of their search, including reports 
of the history of the veteran's unit during his service in 
Vietnam.  The responding ESG official reported that the 
individual whom the veteran had named as being hit by the 
water truck was not listed in Army casualty files.  The ESG 
official noted that incidents involving civilians could not 
be verified unless they had been documented at the time by 
U.S. military authorities.  The unit history reports 
documented casualties in the veteran's unit during the months 
of his Vietnam service, but the events described did not 
specifically match any of the events described by the 
veteran.

The Board finds that the evidence leaves considerable 
uncertainty as to whether the veteran has a clear diagnosis 
of PTSD.  Some mental health professional who have treated or 
examined the veteran have listed a diagnosis of PTSD, while 
others have concluded that the veteran does not have PTSD.  
Without resolving this question, the Board notes that the 
evidence fails to provide acceptable verification of the 
stressors that the veteran has claimed.  The military records 
that have been obtained do not verify the claimed stressors.  
As noted above, the Board has concluded that the evidence 
does not show that the veteran engaged in combat with the 
enemy.  Therefore, military records that corroborate the 
veteran's claimed stressors are necessary to support service 
connection for PTSD.  See Zarycki, supra, at 98.  As a 
result, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  The Board denies the appeal.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for PTSD is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

